Per Curiam:
The action is' to recover for an assault which plaintiff alleges was committed upon her by the defendant at Tannersville, Greene county. The order appealed from denied a motion to change the place of trial from the county of-New York to the county.of Greene for the convenience of witnesses. We are satisfied from an inspection of the record that the great majority of the witnesses of the transactions complained of reside in the county where the cause of action arose. We, therefore, think that the motion should have been granted. The order appealed from is, therefore, 'reversed, with ten dollars costs and disbursements, and the motion 'for a change of venue to Greene county granted, with ten dollars costs. Present — Patterson, P. J., Ingraham, McLaughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.